Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 1 of 21 Page ID #:1149

                                                                                1


  1                        UNITED STATES DISTRICT COURT

  2                      CENTRAL DISTRICT OF CALIFORNIA

  3                                      ---

  4              HONORABLE STEPHEN V. WILSON, JUDGE PRESIDING

  5                                      ---

  6

  7

  8    NANO FOUNDATION, LTD., a New York    )
       Nonprofit corporation; and           )
  9    COLIN LEMAHIEU, an individual;       )
                                            )
 10                                         )
                                            )
 11        Plaintiffs/Counter-Defendants,   )
                                            )No. 19-04237SVW
 12              VS.                        )
                                            )
 13    DAVID SILVER, et al.,                )
                                            )
 14                                         )
            Defendant/Counter-Plaintiff.    )
 15    _____________________________________)

 16

 17                   Reporter's Transcript of Proceedings
                                 Motion Hearing
 18                          Los Angeles, California
                            MONDAY, AUGUST 12, 2019
 19                                 2:00 P.M.

 20

 21

 22

 23                      ANNE KIELWASSER, CRR, RPR, CSR
                         Federal Official Court Reporter
 24                     350 West First Street, Suite 4455
                          Los Angeles, California 90012
 25                         Telephone: (213) 894-2969
                            anne.kielwasser@gmail.com


                          UNITED STATES DISTRICT COURT
Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 2 of 21 Page ID #:1150

                                                                                2


  1                            A P P E A R A N C E S

  2

  3
       ON BEHALF OF NANO FOUNDATION and COLIN LEMAHIEU:
  4
       Ryan M Lapine
  5    Diamond McCarthy LLP
       333 South Hope Street
  6    18th Floor
       Los Angeles, CA 90071
  7    424-278-2335
       Fax: 424-278-2339
  8    E-mail: Ryan.lapine@diamondmccarthy.com

  9

 10

 11

 12

 13    ON BEHALF OF THE DEFENDANT DAVID SILVER:

 14
       F Jason Seibert
 15    Seibert Law
       6007 Greenway Manor Lane
 16    Spring, TX 77373
       971-235-5764
 17    E-mail: Jason@seibert-law.com

 18
       Lisa Marie Foutch
 19    Reif Law Group PC
       1925 Century Park East Suite 1700
 20    Los Angeles, CA 90067
       310-957-2249
 21    Fax: 424-254-2722
       E-mail: Lfoutch@reiflawgroup.com
 22

 23

 24

 25



                          UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 3 of 21 Page ID #:1151

                                                                                           3


             1    MONDAY, AUGUST 12, 2019                                2:09 P.M.

             2                                    ~ ~ ~

             3                           P R O C E E D I N G S

14:09:29     4                                    ~ ~ ~

14:09:29     5                 COURT CLERK:    Calling Item No. 8.     CV 19-4237-SVW.

14:10:17     6    Nano Foundation, et al., versus David C. Silver.

14:10:21     7                       Counsel, can I have your appearance, please?

14:10:24     8                 MR. LAPINE:    Good afternoon, Your Honor.      Ryan

14:10:26     9    Lapine of Diamond McCarthy for plaintiff Nano Foundation and

14:10:31    10    Colin LeMahieu.

14:10:33    11                 MR. SEIBERT:    Good afternoon.     Jason Seibert, FJ

14:10:37    12    Seibert LLC for David Silver, defendant.

14:10:41    13                 MS. FOUTCH:    Lisa Foutch, Reif Law Group for David

14:10:48    14    Seibert, defendant.

14:10:56    15                 THE COURT:    Putting aside the --

14:10:57    16                       Well, let's get to the -- to the motion to

14:11:01    17    dismiss first.     The Court's understanding is that there was a

14:11:08    18    Securities Act case brought against Nano, and that Attorney

14:11:20    19    Silver represented the plaintiff, and that case was resolved

14:11:27    20    with a release that -- and a settlement, including a

14:11:38    21    confidentiality clause, and that this case stems from the

14:11:42    22    alleged breach of that confidentiality clause by Attorney

14:11:56    23    Silver.

14:11:56    24                 MR. LAPINE:    That is not correct, Your Honor.

14:11:58    25                       This case involves statements that Attorney



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 4 of 21 Page ID #:1152

                                                                                           4


14:12:02     1    Silver made at a conference, having nothing to do with that

14:12:05     2    case, involving --

14:12:06     3                 THE COURT:    I didn't say it had anything to do

14:12:07     4    with the case.     I said there was a confidentiality agreement,

14:12:11     5    and that the breach alleged here was that he breached the

14:12:15     6    confidentiality clause.      Am I not correct?

14:12:18     7                 MR. LAPINE:    No, that's not correct at all, Your

14:12:21     8    Honor.

14:12:21     9                 THE COURT:    Well, what is correct?

14:12:21    10                 MR. LAPINE:    This case alleges that he made

14:12:24    11    statements that Colin LeMahieu participated in a criminal

14:12:27    12    exit scam, that he divorced his wife because he decided he

14:12:32    13    was better than her because he had money --

14:12:35    14                 THE COURT:    One moment.    Is the issue whether this

14:12:39    15    statement was encompassed by the confidentiality clause or

14:12:45    16    not?   What are you --

14:12:47    17                 MR. LAPINE:    And --

14:12:48    18                 THE COURT:    Just one moment.    Hold back.

14:12:50    19                       What is your name?

14:12:51    20                 MR. LAPINE:    Ryan Lapine, Your Honor.

14:12:54    21                 THE COURT:    Just relax.

14:12:54    22                 MR. LAPINE:    I will, Your Honor.

14:12:57    23                 THE COURT:    What is your position?

14:12:58    24                 MR. SEIBERT:    Your Honor, the -- the case brought

14:13:00    25    by the plaintiff was brought for statements that were made



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 5 of 21 Page ID #:1153

                                                                                           5


14:13:05     1    during litigation.

14:13:06     2                 THE COURT:    I --

14:13:08     3                       Wait one minute now.     You're -- you're

14:13:11     4    getting to the -- to the anti-SLAPP issue.

14:13:15     5                 MR. SEIBERT:    No, sir, I'm not.

14:13:17     6                 THE COURT:    I'm just asking you --

14:13:19     7                       This is a fundamental question.       There was a

14:13:22     8    confidentiality agreement as part of the settlement, correct?

14:13:25     9                 MR. SEIBERT:    No, Your Honor.

14:13:26    10                 THE COURT:    There was not?

14:13:26    11                 MR. SEIBERT:    That's not relevant to this case

14:13:28    12    here.

14:13:28    13                 THE COURT:    Well, then --

14:13:29    14                 MR. SEIBERT:    Let me say this differently.       Yes,

14:13:31    15    there was a confidentiality agreement; however, the complaint

14:13:33    16    by plaintiffs is not that Mr. Silver breached that

14:13:36    17    confidentiality agreement.

14:13:38    18                 THE COURT:    So, it's just a pure defamation case,

14:13:41    19    then.

14:13:42    20                 MR. SEIBERT:    The defense of Mr. Silver is that

14:13:44    21    those statements that he made were released by plaintiffs

14:13:47    22    when they signed a general mutual release.         That's why the

14:13:51    23    settlement agreement is subject matter.        It's a defense that

14:13:55    24    this case should be barred based on the release.

14:13:58    25                 THE COURT:    Based upon --



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 6 of 21 Page ID #:1154

                                                                                           6


14:13:59     1                  MR. SEIBERT:   Mutual general release between the

14:14:02     2    parties.

14:14:02     3                  THE COURT:   I see.   So, I misspoke when I said it

14:14:06     4    was part of the confidentiality agreement, but the contention

14:14:08     5    is that it was covered by the mutual release.

14:14:12     6                  MR. SEIBERT:   That's the defense's position; yes,

14:14:14     7    Your Honor.

14:14:15     8                  THE COURT:   And, I mean, it -- it --

14:14:19     9                       The analysis is still whether the statements

14:14:24    10    were within the scope of the release, correct?

14:14:27    11                  MR. SEIBERT:   We say that it is --

14:14:30    12                  THE COURT:   I didn't ask you what your position

14:14:32    13    was.   I asked you whether that's the dispute.        Is the dispute

14:14:38    14    within that scope?     Is it?

14:14:41    15                  MR. SEIBERT:   I can't answer in short words, Your

14:14:46    16    Honor.

14:14:47    17                  THE COURT:   Then, I'm going to pass on this for

14:14:48    18    the moment and get to the next case.        You may be seated in

14:14:51    19    the gallery until I have a chance to explore this further

14:14:55    20    with you.

14:14:55    21                  MR. SEIBERT:   Very good.    Thank you, Your Honor.

14:14:59    22                  (Pause in proceedings.)

15:34:52    23                  COURT CLERK:   Calling Item No 8.     CV 19-4237-SVW.

15:35:05    24    Nano Foundation, et al., versus David C. Silver.

15:35:10    25                       Counsel, your appearances again?



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 7 of 21 Page ID #:1155

                                                                                           7


15:35:13     1                  MR. SEIBERT:   Good afternoon again.      Jason Seibert

15:35:17     2    for defendant, Attorney David Silver.

15:35:17     3                  MR. LAPINE:    Ryan Lapine of Diamond McCarthy for

15:35:19     4    plaintiffs.

15:35:20     5                  MS. FOUTCH:    Good afternoon.   Lisa Foutch, Reif

15:35:24     6    Law Group for defendant, David Silver.

15:35:31     7                  THE COURT:    Okay, we started to discuss the

15:35:35     8    motion, and now we're back at it.        And I was corrected that

15:35:44     9    the issue -- or at least one of the issues -- is not whether

15:35:51    10    there was a breach of a confidentiality clause but whether

15:36:02    11    what Attorney Silver said, accepting for the moment that it

15:36:09    12    was defamatory, was not actionable, because it was covered by

15:36:21    13    the settlement and release.       Okay, so, that is more properly

15:36:28    14    the focus, correct?

15:36:31    15                  MR. SEIBERT:   That is correct.

15:36:32    16                  THE COURT:    And so, now, you're representing

15:36:36    17    Silver, correct?

15:36:37    18                  MR. SEIBERT:   That's correct, defense.

15:36:39    19                  THE COURT:    Now, is your position that what he

15:36:42    20    said was not defamatory?      Did we get that far?

15:36:47    21                  MR. SEIBERT:   That's correct, Your Honor.      So, if

15:36:49    22    we can lay out the three steps, what he said regardless of

15:36:53    23    whether it was defamatory or not, that claim was barred by

15:36:57    24    the settlement agreement.

15:36:58    25                  THE COURT:    And how -- and -- and what was in the



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 8 of 21 Page ID #:1156

                                                                                           8


15:37:01     1    settlement agreement --

15:37:03     2                 MR. SEIBERT:    A general mutual release.

15:37:05     3                 THE COURT:    And that's part of the California

15:37:08     4    Civil Code that there has been a lot of litigation about,

15:37:11     5    correct?

15:37:12     6                 MR. SEIBERT:    I can't speak to the

15:37:14     7    California Civil --

15:37:15     8                 THE COURT:    Well, was it a California Civil Code

15:37:17     9    or some other settlement?

15:37:20    10                       But, I mean, generally, in my experience with

15:37:26    11    business cases, the parties cite, and I can't remember the

15:37:29    12    code section, but it's one of those sections that lawyers in

15:37:35    13    state court can roll off their tongues without hesitation.

15:37:41    14                 MR. SEIBERT:    The settlement agreement was under

15:37:43    15    the jurisdiction of the State of New York, Your Honor.

15:37:45    16                 THE COURT:    Oh, it was New York.

15:37:46    17                 MR. SEIBERT:    Yeah.

15:37:47    18                 THE COURT:    It isn't California.

15:37:48    19                       And how broad is the settlement agreement?

15:37:51    20                 MR. SEIBERT:    Well, if I may --

15:37:53    21                 THE COURT:    Yes.   And it contains this release.

15:37:58    22                 MR. SEIBERT:    I do have a copy.

15:38:00    23                 THE COURT:    Just tell me the most quotient part.

15:38:03    24                 MR. SEIBERT:    Sure.   It's so broad that it's

15:38:06    25    actually entitled Mutual General Release.



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 9 of 21 Page ID #:1157

                                                                                           9


15:38:09     1                  THE COURT:   Okay.    And -- but how --

15:38:12     2                       Why would you argue --

15:38:14     3                       Now, I'm assuming, just for the sake of

15:38:18     4    argument, that Silver defamed your -- defamed the

15:38:26     5    plaintiff -- just for the sake of argument.

15:38:26     6                  MR. SEIBERT:   Sure.

15:38:28     7                  THE COURT:   And that except for this settlement

15:38:30     8    and release, there would be a plausible claim for a

15:38:37     9    defamation.    So, what is it in this -- in this release that

15:38:46    10    you claim covers defamation?

15:38:55    11                  MR. SEIBERT:   Oh, I'm sorry.    I need to put on my

15:38:57    12    reading glasses.

15:39:00    13                  THE COURT:   Okay.

15:39:04    14                  MR. SEIBERT:   So, under the Mutual General

15:39:07    15    Release, all parties release each other, including agents,

15:39:12    16    accountants, executives, directors of any claim that they may

15:39:16    17    have from the beginning of time until the signing of the

15:39:18    18    agreement.

15:39:19    19                  THE COURT:   But this -- this -- these comments,

15:39:22    20    weren't they made after the signing of the agreement?

15:39:25    21                  MR. SEIBERT:   No, Your Honor, before.

15:39:26    22                  THE COURT:   I see.    Well, I misunderstood that.

15:39:29    23    That's important.

15:39:31    24                       So, you're saying that the -- that when

15:39:34    25    Silver spoke at some meeting of some kind, this was before



                                     UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 10 of 21 Page ID #:1158

                                                                                       10


15:39:49     1     the settlement and release was signed.

15:39:50     2                  MR. SEIBERT:    That's correct, Your Honor.

15:39:50     3                  THE COURT:    I see.

15:39:51     4                  MR. SEIBERT:    So, that was during the active class

15:39:53     5     action litigation that my client was representing at the

15:39:56     6     time --

15:39:56     7                  THE COURT:    And then maybe my focus should be with

15:39:59     8     the plaintiff.

15:39:59     9                       How do you get around that settlement

15:40:02    10     agreement?

15:40:02    11                  MR. LAPINE:    Yeah, explicitly excluded him.

15:40:05    12                       Your Honor, with due respect --

15:40:05    13                  THE COURT:    Move over to the --

15:40:05    14                  MR. LAPINE:    Of course.

15:40:11    15                       First of all, Mr. Silver was not a signor to

15:40:13    16     the settlement agreement under New York law.         It does not

15:40:14    17     bind him or affect him or release him unless there is

15:40:17    18     explicit language within the release that addresses him.

15:40:20    19                       Now, I want to read what the Release actually

15:40:23    20     says which is very different than what counsel says.          It

15:40:26    21     says:   "Each party hereby remises, releases, acquits,

15:40:31    22     satisfies and forever discharges each other party" -- which

15:40:35    23     is not him -- "including" and it's bifurcated -- "with regard

15:40:40    24     to each party who is a natural person, that parties'

15:40:43    25     guardians, successors, assigns, heirs, executors



                                      UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 11 of 21 Page ID #:1159

                                                                                        11


15:40:46     1     administrators, trustees, accountants and insurers."          None of

15:40:47     2     which Mr. Silver is.      He represented a natural person.

15:40:52     3                        It went on:      "And with regard to each party

15:40:55     4     which is not a natural person, each such party's past and

15:41:00     5     present parent, subsidiary, affiliated, related or

15:41:04     6     predecessor entities, their successors and assigns and any

15:41:08     7     and all of each such party's past and present officers,

15:41:11     8     directors, agents" -- that's where he's getting the word --

15:41:13     9     "accountants, insurers, servants, employees, shareholders,

15:41:17    10     members and partners.      That agent's only response relates to

15:41:20    11     each party, which is not a natural person."

15:41:23    12                        In this case Mr. Silver represented Alex

15:41:25    13     Brola.   He's a natural person.

15:41:27    14                  THE COURT:    That was the plaintiff in the

15:41:29    15     Securities case.

15:41:30    16                  MR. LAPINE:    Absolutely.    So, the language that

15:41:31    17     they rely on in their entire brief is the release language in

15:41:36    18     the bifurcated release that relates to each party --

15:41:38    19                  THE COURT:    I don't know why you're -- you're so

15:41:40    20     hyper.

15:41:41    21                  MR. LAPINE:    I can explain.

15:41:43    22                  THE COURT:    Don't.    I'm trying to digest the

15:41:46    23     arguments, and I realize you're an advocate, and you're doing

15:41:52    24     your best for your client, but you would be best served --

15:41:56    25     your client will be best served by educating me.         And if



                                      UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 12 of 21 Page ID #:1160

                                                                                         12


15:42:01     1     you're excited, you distract me.        And when I'm distracted, I

15:42:06     2     can't think as clearly.      So keep that in mind.

15:42:08     3                  MR. LAPINE:    I apologize, Your Honor.

15:42:10     4                  THE COURT:    Now, go back and make your argument.

15:42:12     5                  MR. LAPINE:    The argument is the release language

15:42:14     6     that counsel and Mr. Silver rely on is part of a bifurcated

15:42:19     7     release that relates to --

15:42:20     8                  THE COURT:    What about the agent?

15:42:20     9                  MR. LAPINE:    That's the only --

15:42:21    10                  THE COURT:    That seemed to be the -- a point that

15:42:29    11     was the focus.    Is, is Silver an agent within the meaning of

15:42:34    12     that release?

15:42:36    13                  MR. LAPINE:    Well, number one, he's not; and

15:42:39    14     number two, it's only the agents of parties who are not a

15:42:41    15     natural person.    He didn't represent "not a natural person."

15:42:45    16     So, whether the agent applies to him or not --

15:42:48    17                  THE COURT:    Who do you represent?

15:42:51    18                  MR. LAPINE:    Alex Brola, a natural person.

15:42:52    19                  THE COURT:    Oh, I see.    The release was:    Only a

15:42:54    20     party who is not a natural person.

15:42:56    21                  MR. LAPINE:    The "agent" language is only to the

15:42:56    22     party that's not a natural person.

15:42:58    23                  THE COURT:    And so he represented a person who was

15:43:05    24     the plaintiff in the class action litigation, right?

15:43:08    25                  MR. LAPINE:    Right.   And with respect to such



                                      UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 13 of 21 Page ID #:1161

                                                                                       13


15:43:10     1     parties that are natural persons, the release only releases

15:43:15     2     their guardian, their successor, their assigned, their heir,

15:43:20     3     their executor, their administrator, their trustee, their

15:43:24     4     accountant and their insurer, none of which he is, none of

15:43:26     5     which he argues he is.     And that was done deliberately

15:43:29     6     because these statements were made in May.        This release was

15:43:33     7     entered into in October.

15:43:33     8                  THE COURT:    So, in other words, you are arguing

15:43:36     9     that these statements that your client -- that the plaintiff

15:43:41    10     was aware of these statements at the time?

15:43:47    11                  MR. LAPINE:    Well, I don't know if Alex Brola was

15:43:49    12     or wasn't, because he was the plaintiff.        I don't know what

15:43:52    13     he was aware of.     But Peter Scoolidge who was counsel for

15:43:56    14     Nano Foundation in this lawsuit who negotiated and drafted

15:43:58    15     the settlement agreement was aware of these statements, and

15:44:01    16     that's why it's a bifurcated settlement agreement, because we

15:44:04    17     anticipated this argument, we anticipated that Mr. Silver

15:44:07    18     would come in and say:     The agent language releases me.

15:44:09    19                        And so with respect to parties who are not a

15:44:13    20     natural person, it does not release agents.

15:44:15    21                  THE COURT:    So, are you arguing --

15:44:18    22                        What was the name of that lawyer?

15:44:21    23                  MR. LAPINE:    Peter Scoolidge.

15:44:23    24                  THE COURT:    Scoolidge.   And Scoolidge was the

15:44:25    25     lawyer for -- for the -- for which company?        Which entity?



                                      UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 14 of 21 Page ID #:1162

                                                                                         14


15:44:30     1                   MR. LAPINE:    I believe he was the lawyer for Nano

15:44:33     2     Foundation in that lawsuit.         It's -- he drafted this

15:44:36     3     Agreement.

15:44:37     4                   THE COURT:    And you're saying that at the time

15:44:46     5     Scoolidge, at the of the time of the agreement, and the

15:44:51     6     release Scoolidge was aware that Silver had made these

15:44:55     7     statements.

15:44:58     8                   MR. LAPINE:    Yes.

15:44:59     9                   THE COURT:    And how would that be established?

15:45:01    10                   MR. LAPINE:    Peter Scoolidge can testify to that.

15:45:04    11                   THE COURT:    And who was representing the --

15:45:12    12                        And were you representing the class action

15:45:19    13     plaintiff in that case?

15:45:20    14                   MR. SEIBERT:   No, Your Honor, that was Mr. Silver

15:45:22    15     who was the attorney.

15:45:23    16                   THE COURT:    Oh, Silver.    Right.   So, what did --

15:45:27    17     what --

15:45:29    18                        Was there some writing to that effect, or is

15:45:31    19     it just a matter of who said what to whom?

15:45:39    20                   MR. LAPINE:    A writing of --

15:45:40    21                   THE COURT:    Of why the release was drafted.

15:45:45    22                        It seems to conspicuously omit lawyers

15:45:50    23     because it did, as I remember it, include accountants.

15:45:55    24                   MR. LAPINE:    It did include accountants, and it

15:45:58    25     included counsel in Section 6 which is of the same Agreement,



                                      UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 15 of 21 Page ID #:1163

                                                                                       15


15:46:01     1     the confidentiality clause.        And if you look at that, the

15:46:04     2     confidentiality clause says:       "These statements by the Nano

15:46:07     3     parties shall not entitle Brola, his agents, representatives,

15:46:11     4     employees and counsel to a response of any kind other than

15:46:16     5     'no comment.'"

15:46:17     6                        So, it uses "counsel" elsewhere.      It

15:46:19     7     intentionally didn't use "counsel" in the release, and it

15:46:22     8     bifurcated the release.      So that for parties that are not

15:46:25     9     natural parties, like Nano Foundation, it released their

15:46:29    10     agents.   For parties that were natural parties, like

15:46:32    11     Mr. Brola, who is the only person Mr. Silver represented, it

15:46:35    12     didn't release counsel, it didn't release agents.

15:46:39    13                   THE COURT:    Let me ask you this.    This is a motion

15:46:42    14     to dismiss.

15:46:43    15                   MR. LAPINE:   Yes.

15:46:43    16                   THE COURT:    On a motion to dismiss, the Court can

15:46:45    17     only consider the pleading or documents that are pendant to

15:46:56    18     the pleading or matters that the Court could take judicial

15:47:01    19     notice of.    Are some of the arguments you're making beyond

15:47:05    20     the pleadings?

15:47:06    21                   MR. LAPINE:   The entire release is beyond their

15:47:09    22     pleadings.    It wasn't allege.     It should not be considered,

15:47:12    23     and it wasn't submitted as part -- it was not -- there was no

15:47:13    24     request for judicial notice.       It was simply attached as an

15:47:17    25     exhibit to the declaration of Mr. Silver, I believe, in



                                      UNITED STATES DISTRICT COURT
           Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 16 of 21 Page ID #:1164

                                                                                       16


15:47:20     1     opposition to the motion -- or, excuse me, in support of the

15:47:22     2     motion to dismiss.

15:47:23     3                       And even if counsel had properly sought

15:47:28     4     judicial notice of this release, the Ninth Circuit Court of

15:47:32     5     Appeals in the United States versus Contra Costa County Water

15:47:36     6     District, which is 678 F.2d 90 says you can't even consider

15:47:42     7     settlement agreements -- excuse me -- under judicial notice

15:47:46     8     on a motion to dismiss.

15:47:47     9                  THE COURT:    I'm of the preliminary view that this

15:47:50    10     matter would better be resolved at a summary judgment than a

15:47:56    11     motion to dismiss.     And I'll have to think about it, and I'll

15:48:02    12     issue an order later this week instructing you.

15:48:06    13                       Thank you for your arguments.

15:48:07    14                  MR. LAPINE:    Thank you.

            15                                    ~ ~ ~

            16                  (Proceedings concluded.)

            17                                    ~ ~ ~

            18

            19

            20

            21

            22

            23

            24

            25



                                      UNITED STATES DISTRICT COURT
Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 17 of 21 Page ID #:1165

                                                                            17


  1                             C E R T I F I C A T E

  2     I hereby certify that the foregoing is a true and correct

  3     transcript of the stenographically recorded proceedings in

  4     the above matter.

  5     Fees charged for this transcript, less any circuit fee

  6     reduction and/or deposit, are in conformance with the

  7     regulations of the judicial conference of the United States.

  8

  9

 10     /S/Anne Kielwasser                         10/16/2019
                                                   ___________________
 11     Anne Kielwasser, CRR, RPR, CSR             Date
        Official Court Reporter
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 18 of 21 Page ID #:1166

                                                                                                                                       1

               '                      8               alleged [2] - 3:22, 4:5    breached [2] - 4:5,         conformance [1] -
                                                      alleges [1] - 4:10          5:16                        17:6
                                                      analysis [1] - 6:9         brief [1] - 11:17           consider [2] - 15:17,
  'no [1] - 15:5           8 [2] - 3:5, 6:23          Angeles [4] - 1:18,        broad [2] - 8:19, 8:24       16:6
                           894-2969 [1] - 1:25         1:24, 2:6, 2:20           Brola [5] - 11:13,          considered [1] - 15:22
               /                                      Anne [1] - 17:11            12:18, 13:11, 15:3,        conspicuously [1] -
                                      9               ANNE [1] - 1:23             15:11                       14:22
                                                      anne.kielwasser@           brought [3] - 3:18,         contains [1] - 8:21
  /S/Anne [1] - 17:10
                                                       gmail.com [1] - 1:25       4:24, 4:25                 contention [1] - 6:4
                           90 [1] - 16:6
                                                      answer [1] - 6:15          business [1] - 8:11         Contra [1] - 16:5
              1            90012 [1] - 1:24
                                                      anti [1] - 5:4                                         copy [1] - 8:22
                           90067 [1] - 2:20
                           90071 [1] - 2:6            anti-SLAPP [1] - 5:4                  C                corporation [1] - 1:8
  10/16/2019 [1] - 17:10                              anticipated [2] - 13:17                                correct [14] - 3:24,
                           971-235-5764 [1] -
  12 [2] - 1:18, 3:1                                  apologize [1] - 12:3                                    4:6, 4:7, 4:9, 5:8,
                            2:16                                                 CA [2] - 2:6, 2:20
  1700 [1] - 2:19                                     Appeals [1] - 16:5                                      6:10, 7:14, 7:15,
                                                                                 CALIFORNIA [1] - 1:2
  18th [1] - 2:6                                      appearance [1] - 3:7                                    7:17, 7:18, 7:21, 8:5,
  19-04237SVW [1] -
                                      A               appearances [1] -
                                                                                 California [6] - 1:18,       10:2, 17:2
                                                                                  1:24, 8:3, 8:7, 8:8,
   1:11                                                6:25                                                  corrected [1] - 7:8
                                                                                  8:18
  19-4237-SVW [2] - 3:5,   absolutely [1] - 11:16     applies [1] - 12:16                                    Costa [1] - 16:5
                                                                                 case [15] - 3:18, 3:19,
   6:23                    accepting [1] - 7:11       argue [1] - 9:2                                        counsel [11] - 3:7,
                                                                                  3:21, 3:25, 4:2, 4:4,
  1925 [1] - 2:19          accountant [1] - 13:4      argues [1] - 13:5                                       6:25, 10:20, 12:6,
                                                                                  4:10, 4:24, 5:11,
                           accountants [5] -          arguing [2] - 13:8,                                     13:13, 14:25, 15:4,
                                                                                  5:18, 5:24, 6:18,
              2             9:16, 11:1, 11:9,          13:21                                                  15:6, 15:7, 15:12,
                                                                                  11:12, 11:15, 14:13
                            14:23, 14:24              argument [5] - 9:4,                                     16:3
                                                                                 cases [1] - 8:11
                           acquits [1] - 10:21         9:5, 12:4, 12:5,                                      County [1] - 16:5
  2019 [2] - 1:18, 3:1                                                           CENTRAL [1] - 1:2
                           Act [1] - 3:18              13:17                                                 course [1] - 10:14
  213 [1] - 1:25                                                                 Century [1] - 2:19
                           action [3] - 10:5,         arguments [3] - 11:23,                                 court [1] - 8:13
  2:00 [1] - 1:19                                                                certify [1] - 17:2
                            12:24, 14:12               15:19, 16:13                                          COURT [58] - 1:1, 3:5,
  2:09 [1] - 3:1                                                                 chance [1] - 6:19
                           actionable [1] - 7:12      aside [1] - 3:15                                        3:15, 4:3, 4:9, 4:14,
                                                                                 charged [1] - 17:5           4:18, 4:21, 4:23, 5:2,
                           active [1] - 10:4          assigned [1] - 13:2
              3                                                                  Circuit [1] - 16:4           5:6, 5:10, 5:13, 5:18,
                           addresses [1] - 10:18      assigns [2] - 10:25,
                                                                                 circuit [1] - 17:5           5:25, 6:3, 6:8, 6:12,
                           administrator [1] -         11:6
                                                                                 cite [1] - 8:11              6:17, 6:23, 7:7, 7:16,
  310-957-2249 [1] -        13:3                      assuming [1] - 9:3
                                                                                 Civil [3] - 8:4, 8:7, 8:8    7:19, 7:25, 8:3, 8:8,
   2:20                    administrators [1] -       attached [1] - 15:24
                                                                                 claim [4] - 7:23, 9:8,       8:16, 8:18, 8:21,
  333 [1] - 2:5             11:1                      Attorney [5] - 3:18,
                                                                                  9:10, 9:16                  8:23, 9:1, 9:7, 9:13,
  350 [1] - 1:24           advocate [1] - 11:23        3:22, 3:25, 7:2, 7:11
                                                                                 class [3] - 10:4, 12:24,     9:19, 9:22, 10:3,
                           affect [1] - 10:17         attorney [1] - 14:15
                                                                                  14:12                       10:7, 10:13, 11:14,
                           affiliated [1] - 11:5      AUGUST [2] - 1:18,
              4                                                                  clause [7] - 3:21, 3:22,     11:19, 11:22, 12:4,
                           afternoon [4] - 3:8,        3:1
                                                                                  4:6, 4:15, 7:10, 15:1,      12:8, 12:10, 12:17,
                            3:11, 7:1, 7:5            aware [4] - 13:10,
  424-254-2722 [1] -                                                              15:2                        12:19, 12:23, 13:8,
                           agent [5] - 12:8,           13:13, 13:15, 14:6
   2:21                                                                          clearly [1] - 12:2           13:21, 13:24, 14:4,
                            12:11, 12:16, 12:21,
  424-278-2335 [1] - 2:7                                                         CLERK [2] - 3:5, 6:23        14:9, 14:11, 14:16,
                            13:18                                B               client [4] - 10:5, 11:24,    14:21, 15:13, 15:16,
  424-278-2339 [1] - 2:7   agent's [1] - 11:10
  4455 [1] - 1:24                                                                 11:25, 13:9                 16:9
                           agents [7] - 9:15,
                                                      barred [2] - 5:24, 7:23    Code [2] - 8:4, 8:8         Court [5] - 1:23,
                            11:8, 12:14, 13:20,
                                                      based [2] - 5:24, 5:25     code [1] - 8:12              15:16, 15:18, 16:4,
              6             15:3, 15:10, 15:12
                                                                                 Colin [2] - 3:10, 4:11       17:11
                           agreement [17] - 4:4,      beginning [1] - 9:17
                                                      BEHALF [2] - 2:3, 2:13     COLIN [2] - 1:9, 2:3        Court's [1] - 3:17
                            5:8, 5:15, 5:17, 5:23,
  6 [1] - 14:25                                       best [3] - 11:24, 11:25    comment [1] - 15:5          covered [2] - 6:5, 7:12
                            6:4, 7:24, 8:1, 8:14,
  6007 [1] - 2:15                                     better [2] - 4:13, 16:10   comments [1] - 9:19         covers [1] - 9:10
                            8:19, 9:18, 9:20,
  678 [1] - 16:6                                      between [1] - 6:1          company [1] - 13:25         criminal [1] - 4:11
                            10:10, 10:16, 13:15,
                            13:16, 14:5               beyond [2] - 15:19,        complaint [1] - 5:15        CRR [2] - 1:23, 17:11
              7            Agreement [2] - 14:3,       15:21                     concluded [1] - 16:16       CSR [2] - 1:23, 17:11
                            14:25                     bifurcated [5] - 10:23,    conference [2] - 4:1,       CV [1] - 3:5
                           agreements [1] - 16:7       11:18, 12:6, 13:16,        17:7                       cV [1] - 6:23
  77373 [1] - 2:16
                           al [3] - 1:13, 3:6, 6:24    15:8                      confidentiality [12] -
                           Alex [3] - 11:12, 12:18,   bind [1] - 10:17            3:21, 3:22, 4:4, 4:6,
                            13:11                     breach [3] - 3:22, 4:5,     4:15, 5:8, 5:15, 5:17,
                           allege [1] - 15:22          7:10                       6:4, 7:10, 15:1, 15:2




                                     UNITED STATES DISTRICT COURT
Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 19 of 21 Page ID #:1167

                                                                                                                                          2

             D              effect [1] - 14:18                    G                           J              less [1] - 17:5
                            elsewhere [1] - 15:6                                                             lfoutch@
                            employees [2] - 11:9,                                                              reiflawgroup.com
  Date [1] - 17:11           15:4                      gallery [1] - 6:19         Jason [3] - 2:14, 3:11,      [1] - 2:21
  David [6] - 3:6, 3:12,    encompassed [1] -          General [2] - 8:25,          7:1                      Lisa [3] - 2:18, 3:13,
   3:13, 6:24, 7:2, 7:6      4:15                       9:14                      jason@seibert [1] -          7:5
  DAVID [2] - 1:13, 2:13    entered [1] - 13:7         general [3] - 5:22, 6:1,     2:17                     litigation [4] - 5:1, 8:4,
  decided [1] - 4:12        entire [2] - 11:17,         8:2                       jason@seibert-law.           10:5, 12:24
  declaration [1] - 15:25    15:21                     generally [1] - 8:10         com [1] - 2:17           LLC [1] - 3:12
  defamation [3] - 5:18,    entities [1] - 11:6        glasses [1] - 9:12         JUDGE [1] - 1:4            LLP [1] - 2:5
   9:9, 9:10                entitle [1] - 15:3         Greenway [1] - 2:15        judgment [1] - 16:10       look [1] - 15:1
  defamatory [3] - 7:12,    entitled [1] - 8:25        Group [3] - 2:19, 3:13,    judicial [5] - 15:18,      Los [4] - 1:18, 1:24,
   7:20, 7:23               entity [1] - 13:25          7:6                         15:24, 16:4, 16:7,         2:6, 2:20
  defamed [2] - 9:4         established [1] - 14:9     guardian [1] - 13:2          17:7                     LTD [1] - 1:8
  defendant [4] - 3:12,     et [3] - 1:13, 3:6, 6:24   guardians [1] - 10:25      jurisdiction [1] - 8:15
   3:14, 7:2, 7:6           except [1] - 9:7                                                                             M
  DEFENDANT [1] -           excited [1] - 12:1                    H                          K
   2:13                     excluded [1] - 10:11
  Defendant/Counter                                                                                          mail [3] - 2:8, 2:17,
                            excuse [2] - 16:1, 16:7    Hearing [1] - 1:17         keep [1] - 12:2
   [1] - 1:14                                                                                                 2:21
                            executives [1] - 9:16      heir [1] - 13:2            KIELWASSER [1] -
  Defendant/Counter-                                                                                         Manor [1] - 2:15
                            executor [1] - 13:3        heirs [1] - 10:25           1:23
   Plaintiff [1] - 1:14                                                                                      Marie [1] - 2:18
                            executors [1] - 10:25      hereby [2] - 10:21,        Kielwasser [2] -
  Defendants [1] - 1:11                                                                                      matter [4] - 5:23,
                            exhibit [1] - 15:25         17:2                       17:10, 17:11
  defense [3] - 5:20,                                                                                         14:19, 16:10, 17:4
                            exit [1] - 4:12            hesitation [1] - 8:13      kind [2] - 9:25, 15:4
   5:23, 7:18                                                                                                matters [1] - 15:18
                            experience [1] - 8:10      hold [1] - 4:18
  defense's [1] - 6:6                                                                                        McCarthy [3] - 2:5,
                            explain [1] - 11:21
  deliberately [1] - 13:5                              Honor [17] - 3:8, 3:24,               L                3:9, 7:3
                            explicit [1] - 10:18        4:8, 4:20, 4:22, 4:24,
  deposit [1] - 17:6                                                                                         mean [2] - 6:8, 8:10
                            explicitly [1] - 10:11      5:9, 6:7, 6:16, 6:21,
  Diamond [3] - 2:5, 3:9,                                                         Lane [1] - 2:15            meaning [1] - 12:11
                            explore [1] - 6:19          7:21, 8:15, 9:21,
   7:3                                                                            language [6] - 10:18,      meeting [1] - 9:25
                                                        10:2, 10:12, 12:3,                                   members [1] - 11:10
  different [1] - 10:20                                                             11:16, 11:17, 12:5,
  differently [1] - 5:14
                                       F                14:14                                                mind [1] - 12:2
                                                                                    12:21, 13:18
                                                       HONORABLE [1] - 1:4                                   minute [1] - 5:3
  digest [1] - 11:22                                                              Lapine [4] - 2:4, 3:9,
                                                       Hope [1] - 2:5                                        misspoke [1] - 6:3
  directors [2] - 9:16,     F.2d [1] - 16:6                                         4:20, 7:3
                                                       hyper [1] - 11:20                                     misunderstood [1] -
   11:8                     far [1] - 7:20                                        LAPINE [29] - 3:8,
  discharges [1] - 10:22    Fax [2] - 2:7, 2:21                                     3:24, 4:7, 4:10, 4:17,    9:22
  discuss [1] - 7:7         Federal [1] - 1:23                     I                4:20, 4:22, 7:3,         moment [4] - 4:14,
  dismiss [6] - 3:17,       fee [1] - 17:5                                          10:11, 10:14, 11:16,      4:18, 6:18, 7:11
   15:14, 15:16, 16:2,      fees [1] - 17:5            important [1] - 9:23         11:21, 12:3, 12:5,       mONDAY [1] - 1:18
   16:8, 16:11              first [2] - 3:17, 10:15    include [2] - 14:23,         12:9, 12:13, 12:18,      MONDAY [1] - 3:1
  dispute [2] - 6:13        First [1] - 1:24             14:24                      12:21, 12:25, 13:11,     money [1] - 4:13
  distract [1] - 12:1       FJ [1] - 3:11              included [1] - 14:25         13:23, 14:1, 14:8,       most [1] - 8:23
  distracted [1] - 12:1     Floor [1] - 2:6            including [3] - 3:20,        14:10, 14:20, 14:24,     motion [8] - 3:16, 7:8,
  DISTRICT [2] - 1:1, 1:2   focus [3] - 7:14, 10:7,      9:15, 10:23                15:15, 15:21, 16:14       15:13, 15:16, 16:1,
  District [1] - 16:6         12:11                    individual [1] - 1:9       law [1] - 10:16             16:2, 16:8, 16:11
  divorced [1] - 4:12       foregoing [1] - 17:2       instructing [1] - 16:12    Law [4] - 2:15, 2:19,      Motion [1] - 1:17
  documents [1] - 15:17     forever [1] - 10:22        insurer [1] - 13:4           3:13, 7:6                move [1] - 10:13
  done [1] - 13:5           FOUNDATION [2] -           insurers [2] - 11:1,       law.com [1] - 2:17         MR [59] - 3:8, 3:11,
  drafted [3] - 13:14,        1:8, 2:3                   11:9                     lawsuit [2] - 13:14,        3:24, 4:7, 4:10, 4:17,
   14:2, 14:21              Foundation [6] - 3:6,      intentionally [1] - 15:7     14:2                      4:20, 4:22, 4:24, 5:5,
  due [1] - 10:12             3:9, 6:24, 13:14,                                   lawyer [3] - 13:22,         5:9, 5:11, 5:14, 5:20,
                                                       involves [1] - 3:25
  during [2] - 5:1, 10:4      14:2, 15:9                                            13:25, 14:1               6:1, 6:6, 6:11, 6:15,
                                                       involving [1] - 4:2
                            FOUTCH [2] - 3:13,                                    lawyers [2] - 8:12,         6:21, 7:1, 7:3, 7:15,
                                                       issue [4] - 4:14, 5:4,
                                                                                    14:22                     7:18, 7:21, 8:2, 8:6,
             E                7:5                        7:9, 16:12
                                                                                                              8:14, 8:17, 8:20,
                            Foutch [3] - 2:18,         issues [1] - 7:9           lay [1] - 7:22
                              3:13, 7:5                                           least [1] - 7:9             8:22, 8:24, 9:6, 9:11,
                                                       Item [2] - 3:5, 6:23
  e-mail [3] - 2:8, 2:17,   fundamental [1] - 5:7                                 LeMahieu [2] - 3:10,        9:14, 9:21, 10:2,
   2:21                                                                             4:11                      10:4, 10:11, 10:14,
  East [1] - 2:19                                                                 LEMAHIEU [2] - 1:9,         11:16, 11:21, 12:3,
  educating [1] - 11:25                                                             2:3                       12:5, 12:9, 12:13,




                                      UNITED STATES DISTRICT COURT
Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 20 of 21 Page ID #:1168

                                                                                                                                         3

   12:18, 12:21, 12:25,       parties [11] - 6:2, 8:11,                             respect [3] - 10:12,      Silver [23] - 3:6, 3:12,
                                                                     Q
   13:11, 13:23, 14:1,         9:15, 12:14, 13:1,                                    12:25, 13:19              3:19, 3:23, 4:1, 6:24,
   14:8, 14:10, 14:14,         13:19, 15:3, 15:8,                                   response [2] - 11:10,      7:2, 7:6, 7:11, 7:17,
   14:20, 14:24, 15:15,        15:9, 15:10                quotient [1] - 8:23        15:4                      9:4, 9:25, 10:15,
   15:21, 16:14               parties' [1] - 10:24                                  roll [1] - 8:13            11:2, 11:12, 12:6,
  MS [2] - 3:13, 7:5          partners [1] - 11:10                   R              RPR [2] - 1:23, 17:11      12:11, 13:17, 14:6,
  Mutual [2] - 8:25, 9:14     party [8] - 10:21,                                    Ryan [4] - 2:4, 3:8,       14:14, 14:16, 15:11,
  mutual [4] - 5:22, 6:1,      10:22, 10:24, 11:3,                                   4:20, 7:3                 15:25
                                                          read [1] - 10:19
   6:5, 8:2                    11:11, 11:18, 12:20,                                 ryan.lapine@              SILVER [2] - 1:13,
                                                          reading [1] - 9:12
                               12:22                                                 diamondmccarthy.          2:13
                                                          realize [1] - 11:23
              N               party's [2] - 11:4, 11:7
                                                          recorded [1] - 17:3
                                                                                     com [1] - 2:8            simply [1] - 15:24
                              pass [1] - 6:17                                                                 SLAPP [1] - 5:4
                                                          reduction [1] - 17:6
                              past [2] - 11:4, 11:7                                            S              sorry [1] - 9:11
  name [2] - 4:19, 13:22                                  regard [2] - 10:23,
                              pause [1] - 6:22                                                                sought [1] - 16:3
  Nano [8] - 3:6, 3:9,                                     11:3
                              PC [1] - 2:19                                                                   South [1] - 2:5
   3:18, 6:24, 13:14,                                     regardless [1] - 7:22     sake [2] - 9:3, 9:5
                              pendant [1] - 15:17                                                             Spring [1] - 2:16
   14:1, 15:2, 15:9                                       regulations [1] - 17:7    satisfies [1] - 10:22
                              person [13] - 10:24,                                                            started [1] - 7:7
  NANO [2] - 1:8, 2:3                                     Reif [3] - 2:19, 3:13,    scam [1] - 4:12
                               11:2, 11:4, 11:11,                                                             state [1] - 8:13
  natural [14] - 10:24,                                    7:5                      Scoolidge [7] - 13:13,
                               11:13, 12:15, 12:18,                                                           State [1] - 8:15
   11:2, 11:4, 11:11,                                     related [1] - 11:5         13:23, 13:24, 14:5,
                               12:20, 12:22, 12:23,                                                           statement [1] - 4:15
   11:13, 12:15, 12:18,                                   relates [3] - 11:10,       14:6, 14:10
                               13:20, 15:11                                                                   statements [11] - 3:25,
   12:20, 12:22, 13:1,                                     11:18, 12:7              scope [2] - 6:10, 6:14
                              persons [1] - 13:1                                                               4:11, 4:25, 5:21, 6:9,
   13:20, 15:9, 15:10                                     relax [1] - 4:21          seated [1] - 6:18
                              Peter [3] - 13:13,                                                               13:6, 13:9, 13:10,
  need [1] - 9:11                                         Release [3] - 8:25,       Section [1] - 14:25
                               13:23, 14:10                                                                    13:15, 14:7, 15:2
  negotiated [1] - 13:14                                   9:15, 10:19              section [1] - 8:12
                              Plaintiff [1] - 1:14                                                            States [2] - 16:5, 17:7
  New [4] - 1:8, 8:15,                                    release [32] - 3:20,      sections [1] - 8:12
                              plaintiff [10] - 3:9,                                                           STATES [1] - 1:1
   8:16, 10:16                                             5:22, 5:24, 6:1, 6:5,    Securities [2] - 3:18,
                               3:19, 4:25, 9:5, 10:8,                                                         stems [1] - 3:21
  next [1] - 6:18                                          6:10, 7:13, 8:2, 8:21,    11:15
                               11:14, 12:24, 13:9,                                                            stenographically [1] -
  Ninth [1] - 16:4                                         9:8, 9:9, 9:15, 10:1,    see [4] - 6:3, 9:22,
                               13:12, 14:13                                                                    17:3
  none [3] - 11:1, 13:4                                    10:17, 10:18, 11:17,      10:3, 12:19
                              plaintiffs [3] - 5:16,                                                          STEPHEN [1] - 1:4
  nonprofit [1] - 1:8                                      11:18, 12:5, 12:7,       Seibert [6] - 2:14,
                               5:21, 7:4                                                                      steps [1] - 7:22
  nothing [1] - 4:1                                        12:12, 12:19, 13:1,       2:15, 3:11, 3:12,
                              Plaintiffs/Counter [1]                                                          still [1] - 6:9
  notice [4] - 15:19,                                      13:6, 13:20, 14:6,        3:14, 7:1
                               - 1:11                                                                         Street [2] - 1:24, 2:5
   15:24, 16:4, 16:7                                       14:21, 15:7, 15:8,       SEIBERT [30] - 3:11,
                              Plaintiffs/Counter-                                                             subject [1] - 5:23
  number [2] - 12:13,                                      15:12, 15:21, 16:4        4:24, 5:5, 5:9, 5:11,
                               Defendants [1] -                                                               submitted [1] - 15:23
   12:14                                                  released [2] - 5:21,       5:14, 5:20, 6:1, 6:6,
                               1:11                                                                           subsidiary [1] - 11:5
                                                           15:9                      6:11, 6:15, 6:21, 7:1,
                              plausible [1] - 9:8                                                             successor [1] - 13:2
                                                          releases [3] - 10:21,
              O               pleading [2] - 15:17,                                  7:15, 7:18, 7:21, 8:2,
                                                                                                              successors [2] -
                                                           13:1, 13:18               8:6, 8:14, 8:17, 8:20,
                               15:18                                                                           10:25, 11:6
                                                          relevant [1] - 5:11        8:22, 8:24, 9:6, 9:11,
  October [1] - 13:7          pleadings [2] - 15:20,                                                          Suite [2] - 1:24, 2:19
                                                          rely [2] - 11:17, 12:6     9:14, 9:21, 10:2,
  OF [3] - 1:2, 2:3, 2:13      15:22                                                                          summary [1] - 16:10
                                                          remember [2] - 8:11,       10:4, 14:14
  officers [1] - 11:7         point [1] - 12:10                                                               support [1] - 16:1
                                                           14:23                    servants [1] - 11:9
  official [1] - 17:11        position [4] - 4:23,
                                                          remises [1] - 10:21       served [2] - 11:24,
  Official [1] - 1:23          6:6, 6:12, 7:19                                                                           T
                                                          Reporter [2] - 1:23,       11:25
  omit [1] - 14:22            predecessor [1] - 11:6
                                                           17:11                    settlement [16] - 3:20,
  ON [2] - 2:3, 2:13          preliminary [1] - 16:9
                                                          Reporter's [1] - 1:17      5:8, 5:23, 7:13, 7:24,   telephone [1] - 1:25
  one [6] - 4:14, 4:18,       present [2] - 11:5,
                                                          represent [2] - 12:15,     8:1, 8:9, 8:14, 8:19,    testify [1] - 14:10
   5:3, 7:9, 8:12, 12:13       11:7
                                                           12:17                     9:7, 10:1, 10:9,
                              PRESIDING [1] - 1:4                                                             THE [56] - 2:13, 3:15,
  opposition [1] - 16:1                                   representatives [1] -      10:16, 13:15, 13:16,
                              proceedings [3] -                                                                 4:3, 4:9, 4:14, 4:18,
  order [1] - 16:12                                        15:3                      16:7
                               6:22, 16:16, 17:3                                                                4:21, 4:23, 5:2, 5:6,
                                                          represented [5] - 3:19,   shall [1] - 15:3            5:10, 5:13, 5:18,
                              Proceedings [1] -
              P                1:17
                                                           11:2, 11:12, 12:23,      shareholders [1] -          5:25, 6:3, 6:8, 6:12,
                                                           15:11                     11:9                       6:17, 7:7, 7:16, 7:19,
                              properly [2] - 7:13,
                                                          representing [4] -        short [1] - 6:15            7:25, 8:3, 8:8, 8:16,
  P.M [2] - 1:19, 3:1          16:3
                                                           7:16, 10:5, 14:11,       signed [2] - 5:22, 10:1     8:18, 8:21, 8:23, 9:1,
  parent [1] - 11:5           pure [1] - 5:18              14:12                    signing [2] - 9:17,         9:7, 9:13, 9:19, 9:22,
  Park [1] - 2:19             put [1] - 9:11              request [1] - 15:24        9:20                       10:3, 10:7, 10:13,
  part [6] - 5:8, 6:4, 8:3,   putting [1] - 3:15          resolved [2] - 3:19,      signor [1] - 10:15          11:14, 11:19, 11:22,
   8:23, 12:6, 15:23
                                                           16:10                    silver [2] - 5:16, 5:20     12:4, 12:8, 12:10,
  participated [1] - 4:11




                                        UNITED STATES DISTRICT COURT
Case 2:19-cv-04237-MRW Document 56 Filed 10/16/19 Page 21 of 21 Page ID #:1169

                                                                           4

    12:17, 12:19, 12:23,
    13:8, 13:21, 13:24,
    14:4, 14:9, 14:11,
    14:16, 14:21, 15:13,
    15:16, 16:9
  three [1] - 7:22
  tongues [1] - 8:13
  Transcript [1] - 1:17
  transcript [2] - 17:3,
    17:5
  true [1] - 17:2
  trustee [1] - 13:3
  trustees [1] - 11:1
  trying [1] - 11:22
  two [1] - 12:14
  TX [1] - 2:16

             U

  under [4] - 8:14, 9:14,
   10:16, 16:7
  UNITED [1] - 1:1
  United [2] - 16:5, 17:7
  unless [1] - 10:17
  uses [1] - 15:6

             V

  versus [3] - 3:6, 6:24,
   16:5
  view [1] - 16:9
  vS [1] - 1:12

             W

  wait [1] - 5:3
  Water [1] - 16:5
  week [1] - 16:12
  West [1] - 1:24
  wife [1] - 4:12
  WILSON [1] - 1:4
  word [1] - 11:8
  words [2] - 6:15, 13:8
  writing [2] - 14:18,
   14:20

              Y

  York [4] - 1:8, 8:15,
   8:16, 10:16




                            UNITED STATES DISTRICT COURT
